ADAMS, Circuit Judge,
dissenting.
The primary issue presented by this appeal, in my view, is whether an attorney who has been suspended by one of the district courts of this circuit after pleading guilty to criminal charges may represent a client before this Court. Because I believe that such representation would diminish the integrity of the appellate process, I con-elude that he may not do so. Thus, unlike the plurality, I do not believe it necessary to address the question whether DeFalco consented to Verdiramo’s continuing representation after Verdiramo appeared to decide that the indictments were meritorious and began negotiating a guilty plea. Rather, I would vacate the judgment affirming De-Falco’s conviction entered by this Court on October 8, 1976, and permit DeFalco to retain different counsel to present his appeal anew.
I.
The facts pertinent to the resolution of this appeal may be briefly summarized: On January 8, 1976, Albert DeFalco, convicted in federal court in New Jersey of conspiracy and impersonation of a federal official and sentenced to six years imprisonment,1 retained Vincent Verdiramo, Jr., a New Jersey attorney, to prepare his appeal. At that time, there were three federal indictments pending against Verdiramo. Verdi-ramo filed a brief on behalf of DeFalco with this Court on May 3, 1976. In June, Verdiramo was named as an unindicted co-conspirator in a fourth indictment. Thereafter, Verdiramo, unbeknownst to DeFalco, began negotiations that resulted in his entry of a guilty plea in the United States District Court in New Jersey on September 28, 1976. Although DeFalco knew of the original three indictments, Verdiramo apparently assured him that the allegations were “worthless,” that Verdiramo would be vindicated at his trial, and that the indictments would not prevent Verdiramo from presenting DeFalco’s appeal. DeFalco claims, however, that he did not know until September 30 that Verdiramo was engaged in plea bargaining with the United States Attorney, or that he had pleaded guilty to *142some of the charges.2 On the day Verdira-mo entered his guilty plea, the district judge suspended him “from further practice of law in the United States District Court for the District of New Jersey.”3 Eight days later, on October 6, with Verdiramo still acting as counsel, DeFalco’s appeal was submitted without oral argument to this Court. On October 8, the Court addressed the merits of the appeal and affirmed De-Falco’s conviction.4 Thus, as the plurality observes, “while DeFalco’s appeal was still pending in this court, eight days before the scheduled date of disposition of his appeal, his attorney had entered into a plea bargain, had pleaded guilty, and had been suspended from practicing law in the United States District Court for the District of New Jersey.”5 This Court, of course, did not know at the time that Verdiramo had pleaded guilty only ten days before and had been suspended from the practice of law.
II.
On the basis of these facts, the plurality holds that DeFalco is entitled to a new appeal unless, on remand, the district court finds that he knowingly and deliberately waived his Sixth Amendment right to effective assistance of counsel by learning of Verdiramo’s plea negotiations and guilty plea and by consenting to his continued representation.6 This result is compelled, the plurality reasons, because under the circumstances “inherent emotional and psychological barriers created an impermissible potential of preventing [Verdiramo] from competing vigorously with the government.”7 In contrast to Chief Judge Seitz and Judge Garth, the plurality finds no need to order the district court on remand to determine whether DeFalco was prejudiced by Verdiramo’s actions,8 for, as I understand its opinion, the plurality believes that the emotional and psychological barriers assertedly present when an attorney is under indictment and engaged in plea bargaining create a conclusive presumption of prejudice to his client.
Whether there existed on DeFalco’s direct appeal emotional and psychological barriers to effective and vigorous representation is difficult for this Court or any tribunal to discern.9 Because of this difficulty, I would be inclined to agree with the result articulated by the plurality if it were necessary to reach that question in order to dispose of this case. A prophylactic rule of presumed prejudice would spare the courts the intractable task of assessing whether an attorney’s presentation of an appeal was as vigorous as it might have been had the attorney not been under indictment and considering or engaged in plea negotiations with the prosecution. To decide this case, however, it is not necessary, in my view, to presume prejudice or even to determine whether, knowing of Verdiramo’s indictment and plea negotiations and despite the possibility of prejudice, DeFalco consented to Verdiramo’s representation of him.
As I see it, the case turns on the more narrow question whether this Court should permit an attorney who has been suspended during the pendency of his client’s appeal to continue, after the suspension has been imposed, to represent his client. I would hold that we should not sanction such an arrangement.
The integrity of the Court, and of the judicial process generally, depends in large part on the qualifications of the attorneys *143who practice before it. Members of the public who turn to the judicial process to resolve their disputes, or who are drawn into legal controversies, justifiably expect both to be treated fairly by the courts and to have the assistance of ethical as well as able counsel. To fulfill these expectations, the Supreme Court has established standards of professional competency and moral character to which attorneys who practice before the federal courts must adhere.10 For reasons of practicality and convenience, this Court permits persons who have been admitted to the bar of one of the states or another federal court — and thereby adjudged in at least one jurisdiction to be morally and professionally fit to practice law — to prepare and submit briefs to it.11 Thus, so long as an attorney is a member in good standing of the bar of another court, he may represent clients before this Court.
Prior to his suspension, Verdiramo was such an attorney. Although he was a member of the bar of the United States District Court for New Jersey,12 he was not a member of the bar of this Court. Having permitted Verdiramo to file papers and briefs in this Court based in large part on the district court’s judgment that he was “morally and professionally” qualified, I believe that it is incumbent on the Court to recognize the decision by the district court to suspend Verdiramo for his participation in the crimes for which he was convicted.13 Consequently, when Verdiramo was disqualified from practicing before the New Jersey District Court on September 28, 1976,1 would hold that he became ineligible to represent DeFalco before this Court as of that same date.14 In essence, at the time this Court passed on DeFalco’s appeal, he was not represented by qualified counsel.15 The Court, I believe, has a duty to the public to refuse to countenance such a situation, and the best means of discharging this duty would be to decline to recognize Verdiramo’s continued representation of DeFalco following the suspension. Because the Court has an obligation to the public *144and to itself not to permit disqualified attorneys from practicing before it, the result should not be altered even if DeFaleo knew of Verdiramo’s guilty plea and consented to his continued representation. To my knowledge, a defendant does not have a right to be represented by a suspended or otherwise unqualified attorney.16
Accordingly, I respectfully dissent from the judgment remanding the case to the district court for a determination whether DeFaleo knowingly and deliberately waived his right to effective assistance of counsel. Instead, I would vacate the judgment entered on October 8, 1976 that affirmed De-Falco’s conviction, and would permit him to retain different counsel for the purpose of preparing a new brief and, if the Court believes it appropriate, orally arguing De-Falco’s appeal.

. DeFalco was convicted on four counts. The district judge sentenced him to three years on count two, three years on count three to run consecutively to the term on count two, three years on count fourteen to run concurrently with the term on count two, and five years on count one to run concurrently with the terms on counts two and three.


. See plurality opinion, supra, at 134.


. As Judge Garth notes, opinion of Judge Garth, infra, at 145 n. 4, the district judge may not have comported strictly with the rules of the district court. See N.J.Dist.Ct.R. 7.


. United States v. DeFalco, 546 F.2d 419 (3d Cir. 1976) (affirming by judgment order), cert. denied, 430 U.S. 965, 97 S.Ct. 1644, 52 L.Ed.2d 356 (1977).


. Plurality opinion, supra, at 134.


. Id. at 136.


. Id. at 136.


. See opinion of Chief Judge Seitz, dissenting, supra, and opinion of Judge Garth, dissenting, infra.


. See opinion of Judge Rosenn, concurring, supra, at 139.


. Fed.R.App.P. 46(a) provides in part:
An attorney who has been admitted to practice before the Supreme Court of the United States, or the highest court of a state, or another United States Court of Appeals, or a United States district court (including the district courts for the Canal Zone, Guam and the Virgin Islands), and who is of good moral character, is eligible for admission to the bar of a court of appeals.
(emphasis added).
Before an attorney may be admitted to the bar of this Court, we require that a present member of the bar certify that the applicant is “a member of the bar in good standing” of one of the courts listed in Rule 46(a), supra, and that the applicant’s “private and professional character is good.” United States Court of Appeals for the Third Circuit Application for Admission to Practice, Motion and Certificate.


. From time immemorial, it has been the practice of this Court, however, to require an attorney to be admitted to the bar of the Court before he may orally argue an appeal.


. As of the date of this writing, Verdiramo has not applied to be reinstated to the bar of the District Court for the District of New Jersey.


. Verdiramo was suspended by the district court because he had been convicted of a crime involving moral turpitude.


. Verdiramo did not contest his suspension by the district court.


. Verdiramo’s professional infirmity may have resulted, as the plurality argues, in incompetent representation of DeFalco. For example, Ver-diramo did not file a reply brief. Nor is there any indication in the record that Verdiramo asked the Court for oral argument. See 3d Cir. R. 12(6)(b). Indeed, Verdiramo’s suspension would have precluded his admission to the bar of this Court and thereby prevented him from orally arguing DeFalco’s appeal. Thus, contrary to Judge Garth’s suggestion, opinion of Judge Garth, dissenting, infra, at 144, Verdira-mo’s work should not be considered complete upon his filing the appellant’s brief on May 3, 1976. He could have filed a reply to the government’s brief which was received on June 25, filed supplemental briefs if they became appropriate, and, had he not been suspended, sought to argue the case before the Court on October 6. Although, as Judge Garth points out, the date for filing a reply brief or requesting oral argument had passed by the time of Verdiramo’s suspension, this Court has been liberal in permitting extensions of time for these purposes. Moreover, after Verdiramo’s suspension, another attorney filed on behalf of DeFalco a petition for rehearing as well as a petition for certiorari. When these facts are considered, it is difficult, in my view, to maintain that the task of representing DeFalco had ended prior to Verdiramo’s suspension.


. The concern expressed by Judges Garth and Sloviter that the plurality’s opinion will unfairly preclude attorneys who are under indictment and engaged in plea negotiations from practicing their profession, see opinion of Judge Garth, dissenting, infra, at 144; opinion of Judge Sloviter, dissenting, infra, at 146, would not be applicable to the approach I have taken. Because suspension or a disbarment would be the triggering device of the analysis I have made, it is not necessary for me to reach the questions that they raise.